                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                    )    Chapter 11
 In re:                                                             )
                                                                    )    Case No. 18-50757
                                                       1
 FIRSTENERGY SOLUTIONS CORP., et al.,                               )    (Jointly Administered)
                                                                    )
                                    Debtors.                        )
                                                                    )    Hon. Judge Alan M. Koschik
                                                                    )


                MOTION OF DEBTORS TO APPROVE STIPULATION BETWEEN
               FIRSTENERGY SOLUTIONS CORP. AND J. ANDREW ASSOCIATES

          FirstEnergy Solutions Corp. (“FES”) and its affiliated debtors and debtors in possession

 in the above-captioned chapter 11 cases (collectively, the “Debtors”), by and through their

 undersigned counsel, hereby move for an order approving a stipulation (the “Stipulation”)2

 between FES and J. Andrew Associates (“JAA” and together with FES, the “Parties”). The

 proposed Stipulation is attached hereto as Exhibit A. In support of the Motion, the Debtors

 respectfully state as follows:

                                            Jurisdiction and Venue

          1.      The United States Bankruptcy Court for the Northern District of Ohio (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This matter is

 a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
 address is: 341 White Pond Dr., Akron, Ohio 44320.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
 Stipulation.




18-50757-amk         Doc 3645        FILED 01/27/20          ENTERED 01/27/20 17:47:08                 Page 1 of 7
        2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.     The statutory predicates for the relief requested herein are sections 363 and 365 of

 title 11 of the United States Code (the “Bankruptcy Code”) and rule 9019 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”).

                                          Background

        4.     On March 31, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

 with the Court for relief under chapter 11 of the Bankruptcy Code. The Debtors’ chapter 11

 cases (the “Chapter 11 Cases”) are being jointly administered for procedural purposes only.

        5.     The Debtors continue to operate their businesses and manage their property as

 debtors and debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code. On April 11, 2018, the United States Trustee for the Northern District of Ohio (the “US

 Trustee”) appointed an official committee of unsecured creditors (the “Committee”) pursuant to

 section 1102 of the Bankruptcy Code. No trustee or examiner has been appointed in these

 Chapter 11 Cases.

        6.     In February 2012, JAA brokered a deal whereby over 100 fast food restaurants in

 Illinois selected FES as their electricity supplier for the period March 2014 through July 2015.

 The Parties agreed that JAA would be compensated for its services on a commission basis.

        7.     FES paid JAA a commission of 3 mils (.003/KWH) for such services in 2014 and

 2015. However, JAA claimed that, under the terms of the agreement between the Parties, JAA

 was entitled to a commission of 4 mils (.004/KWH) for its services.

        8.     On June 27, 2016, JAA filed a complaint against FES in the Common Pleas Court

 of Summit Ohio, Case Number CV-2016-06-2831 (the “Pending Civil Action”) seeking relief for




                                                2


18-50757-amk      Doc 3645     FILED 01/27/20       ENTERED 01/27/20 17:47:08          Page 2 of 7
 breach of contract, promissory estoppel, negligent and fraudulent misrepresentation, and unjust

 enrichment relating to the agreement between the Parties.

         9.       On October 12, 2018, JAA filed proof of claim no. 1079 against FES in the

 amount of $212,562.06 (the “Claim”) as an unsecured claim for the amounts sought by JAA as

 damages in the Pending Civil Action.

         10.      The Parties have engaged in arm’s length negotiations regarding the Claim

 amount, which included consideration as to the amount of damages which could be awarded in

 the Pending Civil Litigation and the associated costs of litigation.

         11.      The Parties have agreed to enter into the Stipulation which allows Claim No. 1079

 as a general unsecured claim against FES in the amount of $70,854.02.

                                          Terms of the Stipulation3

         12.      The material terms of the Stipulation, among other things, provide that:

                  a. Claim No. 1079 shall be allowed as a general unsecured claim against FES in
                     Class A8 under the Debtors’ Eighth Amended Joint Plan of Reorganization
                     (the “Plan”) in the amount of $70,854.02.
                  b. Within ten (10) days of receipt of payment under the Plan on account of the
                     allowed Claim, JAA will dismiss the Pending Civil Action with prejudice


                                               Relief Requested

         13.      By this Motion, the Debtors seek entry of an order approving the Stipulation and

 authorizing the Parties to take all actions necessary to effectuate the Stipulation without the need

 of further order by this Court.




 3
   This summary of the terms of the Stipulation have been included for the convenience of the parties receiving this
 Motion. This summary in no way alters, changes or amends the actual terms set forth in the Stipulation. In the
 event that there are any inconsistencies between this summary and the actual terms of the Stipulation, the language
 set forth in the Stipulation controls.

                                                         3


18-50757-amk         Doc 3645        FILED 01/27/20          ENTERED 01/27/20 17:47:08                Page 3 of 7
                                              Basis for Relief

         14.        Bankruptcy Rule 9019(a) provides, in part, that “[o]n motion by the trustee and

 after notice and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P.

 9019(a). Indeed, “compromises are favored in bankruptcy” because they minimize the costs of

 litigation and further the parties’ interest in expediting administration of a bankruptcy estate.

 Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996), citing COLLIER ON BANKRUPTCY

 ¶ 9019.03[1] (16th ed. 2011); Nellis v. Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1995); John S.

 Marandas, P.C. v. Bishpoh (In re Sassalos), 160 B.R. 646, 653 (D. Or. 1993).

         15.        Courts will approve a compromise or settlement if it is fair and equitable and in

 the best interests of the estate and its creditors. Treinish v. Topco Assocs., Inc. (In re AWF

 Liquidation Corp.), 208 B.R. 399, 400 (Bankr. N.D. Ohio 1997); McGraw v. Yelverton (In re Bell

 & Beckwith), 87 B.R. 476, 478 (N.D. Ohio 1988); In re Mobile Air Drilling Co., 53 B.R. 605,

 607 (Bankr. N.D. Ohio 1985). In making this determination, the Court must consider such

 factors as:

               a. whether the settlement is fair and equitable;

               b. the probability of success in litigation, compared to the present and future benefits

                    offered by the proposed settlement;

               c. the prospect of complex litigation, as well as the expense, inconvenience and

                    delay necessarily attendant to the litigation if the settlement is not approved;

               d. the extent to which the settlement is the product of arm’s length bargaining; and

               e.   whether the settlement falls below the lowest point in the range of

                    reasonableness.




                                                      4


18-50757-amk          Doc 3645        FILED 01/27/20      ENTERED 01/27/20 17:47:08           Page 4 of 7
 See In re Bell & Beckwith, 87 B.R. at 478-79 (internal citations omitted); In re Drexel Burnham

 Lambert Group, Inc., 134 B.R. 493, 497 (Bankr. S.D.N.Y. 1991). In reviewing a proposed

 settlement, the court’s responsibility is “to canvass the issues and see whether the settlement falls

 below the lowest point in the range of reasonableness.” Bell & Beckwith, 87 B.R. at 479; see

 also Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 609 (2d Cir. 1983); In re Purified

 Down Prods. Corp., 150 B.R. 519, 522 (Bankr. S.D.N.Y. 1993).

        16.      The Stipulation satisfies the standards discussed above and is in the best interests

 of the Debtors, their estates, and all stakeholders. After negotiations, the Parties reached the

 settlement embodied in the Stipulation. The settlement is fair and equitable and reasonable in

 light of the facts and circumstances surrounding dispute over the commission owed to JAA and

 the other claims asserted by JAA against FES in the Pending Civil Action. The Stipulation

 resolves any uncertainty as to the amount of the unsecured claim and avoids potential litigation

 over such claim. The Stipulation was the product of arm’s-length bargaining between the Parties

 which included consideration as to the amount of damages which could be awarded in the

 Pending Civil Litigation and the associated costs of litigation, represents a compromise well

 within the range of reasonableness, and it will allow the Debtors and their professionals to

 continue to focus their efforts on the restructuring process and maximizing value for all

 stakeholders.

                                       Reservation of Rights

        17.      Except as set forth in the Stipulation, nothing contained in this Motion or in the

 Stipulation or any actions taken by the Debtors pursuant to the relief granted in the Order is

 intended or should be construed as (i) an admission as to the validity or amount of any particular

 claim against a Debtor entity; (ii) a waiver of the Debtors’ rights to dispute any particular claims



                                                  5


18-50757-amk       Doc 3645     FILED 01/27/20        ENTERED 01/27/20 17:47:08           Page 5 of 7
 on any grounds; (iii) a promise or requirement to pay any particular claims; or (iv) a waiver or

 limitation on the Debtors’ rights under the Bankruptcy Code or any other applicable law.

                                                Notice

        18.     Notice of this Motion has been served on the following parties and/or their

 counsel, if known, via facsimile, overnight delivery, e-mail, and/or hand delivery: (i) those

 parties listed on the General Service List (as defined in the Amended Order Pursuant to Sections

 102 and 105(a) of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6007, 7016, 9013 and

 9014 and Local Bankruptcy Rules Establishing: (I) Omnibus Hearing dates; and (II) Certain

 Case Management Procedures [Docket No. 280]) and (ii) J. Andrew Associates. The Debtors

 submit that, in light of the nature of the relief requested, no other or further notice need be given.

                                          No Prior Request

        19.     No prior request for the relief sought in this Motion has been made to this or any

 other court.

        WHEREFORE, the Debtors respectfully request that the Court (i) enter an order

 substantially in the form attached hereto as Exhibit B, and (ii) grant such other and further relief

 as the Court may deem proper.




                                                   6


18-50757-amk       Doc 3645      FILED 01/27/20        ENTERED 01/27/20 17:47:08            Page 6 of 7
 Dated:   January 27, 2020            Respectfully submitted,

                                      /s/ Bridget A. Franklin
                                      BROUSE MCDOWELL LPA
                                      Marc B. Merklin (0018195)
                                      Bridget A. Franklin (0083987)
                                      Anastasia J. Wade (0082797)
                                      388 South Main Street, Suite 500
                                      Akron, OH 44311-4407
                                      Telephone: (330) 535-5711
                                      Facsimile: (330) 253-8601
                                      mmerklin@brouse.com
                                      bfranklin@brouse.com
                                      awade@brouse.com

                                       - and -

                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      Ira Dizengoff (admitted pro hac vice)
                                      Lisa G. Beckerman (admitted pro hac vice)
                                      Brad Kahn (admitted pro hac vice)
                                      One Bryant Park
                                      New York, New York 10036
                                      Telephone: (212) 872-1000
                                      Facsimile: (212) 872-1002
                                      idizengoff@akingump.com
                                      lbeckerman@akingump.com
                                      bkahn@akingump.com

                                           - and -

                                      Scott Alberino (admitted pro hac vice)
                                      Kate Doorley (admitted pro hac vice)
                                      2001 K Street, N.W.
                                      Washington, D.C. 20006
                                      Telephone: (202) 887-4000
                                      Facsimile: (202) 887-4288
                                      salberino@akingump.com
                                      kdoorley@akingump.com

                                      Counsel for Debtors and Debtors in Possession




                                           7


18-50757-amk    Doc 3645     FILED 01/27/20      ENTERED 01/27/20 17:47:08     Page 7 of 7
